Case 5:16-cv-02610-CAS-SP Document 112 Filed 11/23/20 Page 1of8 Page ID #:3299

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O
Case No. 5:16-cv-02610-CAS-SPx Date November 23, 2020
Title ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE

COMPANY OF NORTH AMERICA ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Laura Elias N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Russell Petti Keiko Kojima

Proceedings: | PLAINTIFFS’ MOTION TO RETAX COSTS (Filed 10/22/2020)
[106]

I. INTRODUCTION & BACKGROUND

David Maurice was covered by two accidental death and disability policies (the
Policies”) issued by defendant Life Insurance Company of North America (“LINA”). On
October 10, 2015, Maurice submitted a claim for benefits under the Policies contending
that he stepped on glass in a swimming pool in May 2008 and that a resulting infection
ultimately required a below-the-knee amputation of his left leg. Maurice passed away on
December 20, 2015. Defendant denied Maurice’s claim for benefits on March 10, 2016,
and on December 22, 2016, the Estate of David Maurice Jr. and Stacy Maurice filed this
action to challenge defendant’s denial of benefits. Dkt. 1. The Court held a bench trial
and on June 4, 2018, the Court issued findings which overturned defendant’s denial of
benefits. Dkt. 57 (“Findings”). The Court entered judgment on June 15, 2018. Dkt. 59.

On July 13, 2018, defendant filed a notice of appeal from the Court’s judgment. Dkt.
62. On February 5, 2020, the United States Court of Appeals for the Ninth Circuit reversed
the Court’s judgment and remanded with instructions to enter judgment for defendant. Dkt.
94. The Ninth Circuit concluded that because “diabetes ‘substantially contributed’ to the
amputation” that was the subject of Maurice’s benefits claim, the Policies did not provide
coverage for the amputation. Id. at3. The Ninth Circuit issued its formal mandate on April
27, 2020. Dkt. 102. On May 4, 2020, the Court issued an order filing and spreading the
Ninth Circuit’s mandate. Dkt. 104.

On October 19, 2020, the clerk of the court awarded defendant costs in the amount
of $4,132.30. On October 22, 2020, plaintiffs filed a motion to retax the award of costs.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 8
Case 5:16-cv-02610-CAS-SP Document 112 Filed 11/23/20 Page 2 of 8 Page ID #:3300

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O
Case No. 5:16-cv-02610-CAS-SPx Date November 23, 2020
Title ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE

COMPANY OF NORTH AMERICA ET AL.

 

Dkt. 106 (“Mot.”). On November 2, 2020, defendant filed an opposition. Dkt. 107
(“Opp’n.”). Plaintiffs filed a reply on November 9, 2020. Dkt. 110 (“Reply”).

The Court held a hearing on November 23, 2020. Having carefully considered the
parties’ arguments, the Court finds and concludes as follows.

Il. LEGAL STANDARD

“When costs are awarded on appeal, a portion of the costs is taxed in the circuit court
and a portion is taxed in the district court.” Hynix Semiconductor Inc. v. Rambus Inc., No.
C-00-20905-RMW, 2012 WL 95417, at *2 (N.D. Cal. Jan. 11, 2012) (quoting Record Club
of America, Inc. v. United Artists Records, Inc., 731 F.Supp. 602, 603 (S.D.N.Y.1990)).
The following provisions of Federal Rule of Appellate Procedure 39 (“FRAP 39”) govern
the taxation of appellate costs in the district court:

Rule 39. Costs

 

 

(a) Against Whom Assessed. The following rules apply unless the law provides
or the court orders otherwise:

(1) if an appeal is dismissed, costs are taxed against the appellant, unless
the parties agree otherwise;

(2)  ifajudgment is affirmed, costs are taxed against the appellant;
(3) ifajudgment is reversed, costs are taxed against the appellee;

(4) ifa judgment is affirmed in part, reversed in part, modified, or vacated,
costs are taxed only as the court orders.

(e) Costs on Appeal Taxable in the District Court. The following costs on appeal
are taxable in the district court for the benefit of the party entitled to costs under this
tule:

(1) | the preparation and transmission of the record;

(2) the reporter’s transcript, if needed to determine the appeal;

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 8
Case 5:16-cv-02610-CAS-SP Document 112 Filed 11/23/20 Page 30f8 Page ID #:3301

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O
Case No. 5:16-cv-02610-CAS-SPx Date November 23, 2020
Title ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE

COMPANY OF NORTH AMERICA ET AL.

 

(3) premiums paid for a bond or other security to preserve rights pending
appeal; and

(4) the fee for filing the notice of appeal.
Fed. R.App. P. 39(a), (e).

FRAP 39(a) “is a ‘to whom’” provision that provides the rule for determining which
party is entitled to recover its taxable costs on appeal. Hynix Semiconductor Inc., 2012
WL 95417, at *2. “Subsections (a)(1) through (3) distribute the costs of appeal in situations
in which it is generally apparent which party should bear the costs, such as when the appeal
is dismissed, affirmed, or reversed.” L-3 Commun. Corp. v. OSI Systems, Inc., 607 F.3d
24, 28 (2d Cir.2010). “Subsection (a)(4), however, acknowledges that there are some
circumstances in which the disposition on appeal will not lend itself to a ready
determination of which party, if any, should bear costs on appeal.” Id. Accordingly, in
circumstances falling within FRAP 39(a)(4), costs are taxed only as ordered by the court.
Fed. R.App. P. 39(a)(4).

 

In the Central District of California, Local Rule 54-4 provides that “[a]n application
to tax costs on appeal that are taxable in the District Court under [FRAP] 39(e) shall be
filed in the District Court no later than twenty-eight (28) days after the date the mandate or
judgment is issued by the Court of Appeals.” C.D. Cal. L.R. 54-4. After the clerk of court
enters an order taxing costs, Local Rule 54-2.5 allows a party to “servje] a motion to retax
costs within seven (7) days of the Clerk's decision,” but the review on a motion to retax
costs is “limited to the record made before the Clerk and encompasses only those items
specifically identified in the motion.” See C.D. Cal. L.R. 54-2.5.

IV. DISCUSSION

Plaintiffs’ motion asks the Court to review the clerk’s bill of costs and set aside the
$4,132.30 in appellate costs taxed by the clerk pursuant to FRAP 39(e). Those appellate
costs include $1,010 in appellate filing fees, $138.30 for hearing transcripts, and $2,984 in
supersedeas bond premiums. See Dkt. 96-1. Plaintiffs primarily contend that this Court
should exercise its discretion to retax these costs because Ms. Maurice has limited financial
resources and would experience serious financial hardship if required to pay. See Mot. at
3. In addition, plaintiffs argue that overturning the award of costs here would avoid chilling

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 8
Case 5:16-cv-02610-CAS-SP Document 112 Filed 11/23/20 Page 4of8 Page ID #:3302

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O
Case No. 5:16-cv-02610-CAS-SPx Date November 23, 2020
Title ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE

COMPANY OF NORTH AMERICA ET AL.

 

meritorious ERISA lawsuits and would be appropriate in light of defendant’s alleged
misconduct in denying the underlying insurance claim. Id.

In opposition, defendant argues both that this Court lacks discretion to deny costs to
which defendant is entitled pursuant to FRAP 39(e) and that, in any event, a discretionary
denial of costs here is not warranted. Opp’n at 1. In support of its position, defendant
contends that Ms. Maurice has not made a sufficient showing of financial hardship and
plaintiffs could have avoided the many of the costs by stipulating to a deposit with the
Court rather than insisting on an appeal bond. Id.

A. The Court’s Discretion to Modify Appellate Cost Award

As a threshold matter, defendant contends that because it is the prevailing party
within the meaning of FRAP 39(a)(3), the Court lacks discretion to decline to tax the
appellate costs that are taxable in district court pursuant to FRAP 39(e) in its favor.
Defendant argues that under FRAP 39(a)(3), appellate costs must be taxed by the district
court pursuant to FRAP 39(e) unless the Court of Appeals orders otherwise because “[a}
district court is specifically identified in FRAP 39(e) as a “district court,” thus FRAP
39(a)’s reference to “the court” necessarily means the Court of Appeals.” Opp’n at 4.
Defendant cites no cases to support that position, instead noting that the cases cited by
plaintiffs for the proposition that the Court may exercise discretion reference Federal Rule
of Civil Procedure 54 (“FRCP 54”), not the appellate rule. Id.

Plaintiffs do not dispute that defendant is the prevailing party within the meaning
of FRAP 39(a)(3), but they contend that FRCP 54(d)(1) governs an application for costs in
the district court, even if authorized by the Federal Rules of Appellate Procedure. Reply
at 4. As such, plaintiffs contend that the Court may exercise discretion to decline to tax
any costs. Id.

The Court agrees with defendants that taxation of appellate costs in district court is
governed by FRAP 39. See e.g. C.D. Cal. L-R. 54-4 (noting that appellate costs “are
taxable in the District Court under [FRAP] 39(e)”).

However, there is a split in authority as to whether the district court possesses
discretion to deny or reduce an award of costs pursuant to FRAP 39(e) when the party
seeking costs is the prevailing party within the meaning of FRAP 39(a)(3). The Ninth

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 8
Case 5:16-cv-02610-CAS-SP Document 112 Filed 11/23/20 Page 5of8 Page ID #:3303

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O
Case No. 5:16-cv-02610-CAS-SPx Date November 23, 2020
Title ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE

COMPANY OF NORTH AMERICA ET AL.

 

Circuit has not squarely addressed this particular issue. Most circuits which have
considered the district court’s discretion in this context have concluded that, consistent
with interpretation of FRCP 54(d)(1), FRAP 39(a)(3) and (e) together create a strong
presumption in favor of awarding costs to the prevailing party, but that a district court
retains discretion to deny those costs. For example, the Seventh Circuit has explained that
its precedents hold “that a district court has broad discretion to deny costs to a successful
appellee under [FRAP] 39(e),” including that “the “unless ... the court orders otherwise”
language in [FRAP] 39(a) confirms that a district court may, in its sound discretion, depart
from the default awards set out in [FRAP] 39(a)(1)-(3) when assessing costs under Rule
39(e).” Republic Tobacco Co. v. N. Atl. Trading Co., 481 F.3d 442, 449 (7th Cir. 2007)
(quoting Guse v. J.C. Penney Co., 570 F.2d 679, 681 (7th Cir.1978)); see also Emmenegger
v. Bull Moose Tube Co., 324 F.3d 616, 626 (8th Cir. 2003) (“Pursuant to the provision of
[FRAP] 39(e), the district court is free to determine whether the premium paid on the
supersedeas bond should be taxed as costs after there has been a determination on the merits
of this case.”): cf, L-3 Comme'ns Corp., 607 F.3d at 30 (holding that an appellate court
must determine which party should bear costs before costs may be taxed under FRAP
39(a)(4) and finding that the district court did not abuse its "broad discretion" in taxing
costs to the party designated by the appellate court.").

 

 

 

 

To the contrary, the Fifth Circuit recently considered the scope of discretion to
reduce or deny appellate costs under FRAP 39(e) as to a prevailing party under FRAP
39(a)(3) and held that the district court lacked discretion to deny those costs. City of San
Antonio, Texas v. Hotels.com, L.P., 959 F.3d 159, 167 (Sth Cir. 2020). In so holding, the
Fifth Circuit panel acknowledged the weight of authority from other circuits adopting the
contrary approach, but explained that it was bound by its own prior precedent holding that
“[FRAP] 39(e) is mandatory” and, as such “the district court had no discretion whether,
when, to what extent or to which party to award the costs of appeal” including appeal bond
premiums. Id. (quoting Sioux, Ltd., Sec. Litig. v. Coopers & Lybrand, 914 F.2d 61, 66
(Sth Cir. 1990)).

 

 

On balance, the Court is persuaded by those decisions holding that that a district
court may exercise discretion to depart from the default awards laid out by FRAP 39(e).
At least one other district court in the Ninth Circuit has reached the same conclusion. See
Gilmore v. Lockard, No. 1:12-cv-00925-NONE-SAB (PC), 2020 WL 1974205, at *2 (E.D.
Cal. Apr. 24, 2020) (“Similar to [FRCP] 54(d)(1), FRAP 39(e) plainly states that the
prevailing party by default is “entitled to costs under this rule. The court therefore construes

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 8
Case 5:16-cv-02610-CAS-SP Document 112 Filed 11/23/20 Page 6of8 Page ID #:3304

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O
Case No. 5:16-cv-02610-CAS-SPx Date November 23, 2020
Title ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE

COMPANY OF NORTH AMERICA ET AL.

 

FRAP 39(e) as creating a presumption for awarding costs to prevailing parties; the losing
party must show why costs should not be awarded.”) (internal quotations omitted).
Therefore, the Court finds that, contrary to defendant’s argument, the Court possesses the
authority to exercise discretion to reduce or deny appellate costs that are taxable in district
court pursuant to FRAP 39(e).

B. Plaintiffs’ Request to Retax Costs

Plaintiffs cite three reasons why the Court should exercise its discretion to retax the
appellate costs awarded to defendant: (1) plaintiffs argue that Ms. Maurice’s inability to
pay due to her limited financial circumstances justifies relief from the costs; (2) plaintiffs
argue that an award of costs here could chill insureds from bringing meritorious claims in
the future; and (3) plaintiffs contend that defendant engaged in misconduct in denying the
underlying insurance claim that justifies a denial of costs. Mot. at 1. Defendants oppose
plaintiffs’ request to retax the costs, arguing that even if the Court has discretion to do so,
plaintiffs have not made a sufficient showing that Ms. Maurice is indigent or will be made
indigent if costs are awarded and that many of the costs at issue could have been avoided
if plaintiffs had stipulated to a deposit with the Court rather than insisting on an appeal
bond.! Opp’n at 5-6.

The Court concludes that plaintiffs have demonstrated good cause for the Court to
exercise its discretion to retax the award of appellate costs. In the analogous context of an
award of district court costs pursuant to FRCP 54(d)(1), the Ninth Circuit has determined
that there is “a presumption in favor of awarding costs to a prevailing party, but [the rule]
vests in the district court discretion to refuse to award costs.” Assc. Of Mexican-American
Educators v. California, 231 F.3d 572, 591 (9th Cir. 2000); see also Gilmore, 2020 WL
1974205, at *2 (construing FRAP 39(e) as creating “a presumption in favor of awarding

 

 

1 At the hearing, counsel for defendant argued that while Ms. Maurice filed a timely
opposition to defendant’s application to tax costs, the Estate of David Maurice did not
join the opposition and thereby waived its objections to the application. See Dkt. 97.
However, the Court concludes that a failure by Ms. Maurice, who is the sole executrix of
her husband’s estate, to include the estate as a party opposing the taxation of costs should
not operate here as a technicality that results in a waiver of plaintiffs’ objections to the
imposition of costs. Accordingly, the Court considers the instant motion with respect to
plaintiffs Stacy Maurice and the Estate of David Maurice.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 8
Case 5:16-cv-02610-CAS-SP Document 112 Filed 11/23/20 Page 7 of8 Page ID #:3305

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O
Case No. 5:16-cv-02610-CAS-SPx Date November 23, 2020
Title ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE

COMPANY OF NORTH AMERICA ET AL.

 

costs.”). The Ninth Circuit has outlined a group of “appropriate reasons for denying costs”
to a prevailing party including “(1) the substantial public importance of the case, (2) the
closeness and difficulty of the issues in the case, (3) the chilling effect on future similar
actions, (4) the plaintiff's limited financial resources, and (5) the economic disparities
between the parties.” Escriba v. Foster Poultry Farms, Inc., 743 F.3d 1236, 1248 (9th Cir.
2014). “This is not an exhaustive list of good reasons for declining to award costs, but
rather a starting point for analysis.” Id. (internal quotations omitted). Here, the Court
concludes that it is appropriate to decline to award costs due to plaintiffs’ limited financial
resources, the significant economic disparities between the parties, and the risk that an
award of costs in this matter might chill insureds from bringing future meritorious lawsuits.
Plaintiffs have adequately demonstrated via Ms. Maurice’s declaration that Ms. Maurice
cannot afford to pay the taxed appellate costs and that upholding the cost award would
cause Ms. Maurice significant financial hardship. See Dkt. 106-1 at 6-8. Specifically, Ms.
Maurice declares that does not have full-time employment and that she makes a total pre-
tax income of approximately “$1,600 a month from [her] part time accounting work,” plus
approximately “$13,000 in commissions” from selling supplemental Medicare insurance
annually. Id. at 7. Ms. Maurice is unable to afford medical insurance for herself on her
limited income and is able to afford rent only because her “mother helps [her] out [...] by
paying half” of the $2000/month cost. Id. at 7-8. As such, the Court finds that requiring
Ms. Maurice to pay more than $4,000 in costs would cause substantial hardship.? This is
also a case where there is significant economic disparity between the prevailing party—a
large national insurer—and the party against whom costs are sought, the surviving spouse
of an accidental death and disability insurance policy holder who lives on a limited income.
In addition, an award of appellate costs here risks disincentivizing other litigants from
bringing meritorious claims to recover insurance benefits. As such, the Court finds that it
would be inequitable to uphold the award of appellate costs to defendants.

 

Notably, in this very case, the Ninth Circuit considered appellant LINA’s application
for the portion of costs that are taxable before it and Ms. Maurice’s opposition, where she
indicated her inability to pay due to limited financial resources. See Dkt. 107-2 at 7-20.

 

2 Although defendant has argued that plaintiffs could have avoided the portion of costs
associated with the bond by stipulating to a deposit, counsel for plaintiffs explained at the
hearing that he has a practice of demanding appellate bonds as a precaution for his
clients. The Court credits that explanation and does not conclude that plaintiffs should
have agreed to forgo the bond here.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 8
Case 5:16-cv-02610-CAS-SP Document 112 Filed 11/23/20 Page 8 of 8 Page ID #:3306

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O
Case No. 5:16-cv-02610-CAS-SPx Date November 23, 2020
Title ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE

COMPANY OF NORTH AMERICA ET AL.

The Ninth Circuit determined that an award of appellate costs was inappropriate in this
case and ordered as follows: “Appellees’ objection to the bill of costs is sustained. Each
party shall bear its own costs on appeal.” Dkt. 106-1 at 4. Even to the extent that the Ninth
Circuit’s order is not binding on this Court because different costs are taxable before the
appellate and district courts, the Court finds the Ninth Circuit’s determination that the
parties should bear their own costs on this appeal highly persuasive and sees no reason to
depart from it here. See Standard Concrete Prod. Inc. v. Gen. Truck Drivers Union Local
952, 175 F. App'x 932, 933 (9th Cir. 2006) (unpublished) (finding no abuse of discretion
where district court relied on Ninth Circuit’s order that “each party should bear its own
costs of suit” to deny costs.).

Accordingly, the Court concludes that an award of appellate costs to defendant is
inequitable under these circumstances, where there is a substantial disparity between the
parties’ resources and the imposition of $4,132.30 in costs would cause significant
financial hardship to plaintiffs. The parties shall bear their own costs associated with the
appeal and the Court directs the clerk of the court to retax the costs awarded to defendant.

V. CONCLUSION
In accordance with the foregoing, plaintiffs’ motion to retax costs is GRANTED.

IT IS SO ORDERED.

00 : 13
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 8
